Citation Nr: 1731746	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-21 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 17, 2010, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1960 to June 1990.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to an extraschedular TDIU prior to February 6, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As of February 6, 2009, the Veteran's service-connected disabilities included osteoarthritis of the left shoulder [20 percent disabling], arthritis of the right shoulder [10 percent disabling], peripheral neuropathy of the left upper extremity [10 percent disabling], and arthritis of the right elbow [10 percent disabling].  As all are disabilities of the upper extremities, they combine to a single rating over 40 percent under the provisions of 38 C.F.R. § 4.16(a).  A total combined rating of 80 percent is also in effect as of February 6, 2009.

2.  The evidence of record demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities since at least February 6, 2009.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met on a schedular basis as of February 6, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

TDIU

The Veteran contends that his service-connected disabilities render him unemployable.

A TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The central question is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability," not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran has already been awarded a TDIU, effective February 17, 2010.  Since the implementation of the Board's February 2015 decision, and upon adjudicating other claims, the Veteran's schedular ratings have changed.  Review of the disability ratings now in effect as of February 6, 2009 shows that the Veteran meets the schedular eligibility requirements for TDIU as of that date.  Although no single disability is rated at 40 percent or higher, his four service-connected upper extremity disabilities [osteoarthritis of the left shoulder (20 percent disabling); arthritis of the right shoulder (10 percent disabling); peripheral neuropathy of the left upper extremity (10 percent disabling); and arthritis of the right elbow (10 percent disabling)] can be rated as one disability for the purposes of establishing a single 40 percent rating under 38 C.F.R. § 4.16(a).  Indeed, combined, the Veteran's upper extremity disabilities are rated 50 percent disabling (including the bilateral factor).  The Veteran's total combined rating as of February 6, 2009 is 80 percent.   

The remaining inquiry is whether the Veteran was unable to secure or follow substantially gainful employment due solely to his service-connected disabilities, since February 6, 2009.

The Veteran is currently not employed.  Employment information was received from his most recent employer, noting his last working day was September 29, 2006.  A March 2012 VA examination noted that he has been unemployed since 2008.  He has submitted statements in support of his claim noting his last date of employment was in 2007.  The evidence reveals that he served in the United States Marine Corps from May 1960 to June 1990; he completed four years of high school; he retired from the local police force in approximately 2003; and worked as a civilian contractor from August 2004 to September 2006.

In an April 2008 VA examination, the Veteran reported that he gets pain in his right elbow with the recoil when he does target shooting, and that he gets flares each month that prevent him from doing any physical activity.

The Veteran was afforded a VA examination in February 2009, which noted that he has anger management problems and that, while working for the police department, there were times when dealing with suspected perpetrators in which he became unnecessarily confrontational and physically intimidating.  He also reported that he received a letter of reprimand at work for firing his weapon at a fleeing suspect.  His PTSD symptoms included difficulty sleeping, nightmares, attacking his wife while sleeping, mood swings, not getting along with family members and depression.  Additionally, the examiner noted numbness with his left upper extremity peripheral neuropathy.
Dr. L.C. H. noted in a March 2009 medical opinion that the Veteran remains isolated, angry and distrustful; he requires an extreme amount of control before he can feel comfortable with himself and others.  Dr. L.C.H. opined that it is doubtful that the Veteran will be of benefit to any employer at this time, due to his PTSD.

A March 2012 VA examination noted that the Veteran's service-connected hemorrhoid condition rendered him unable to secure and maintain substantially gainful employment as his most recent type of employment would require him to be physically active and carry heavy gear around his waist, as well as have little control over his diet, which would likely cause hemorrhoid flare-ups.

Throughout the pendency of the appeal, the Veteran has reported that his service-connected disabilities prevent him from functioning in his former employment as a law enforcement officer.  Since service, the Veteran has had training, and extensive experience, in law enforcement only.  As a police officer, his physical and mental strengths are of extreme importance.  As the symptoms of his upper extremity disabilities cause him physical pain and an inability to fire a weapon without difficulty due to his elbow, the symptoms of his hemorrhoids prevent him from carrying necessary gear, and PTSD symptoms have caused him to lash out at others, make him prone to reckless or dangerous behavior, and affect his concentration,  the evidence of record supports a finding that his service-connected disabilities render him unemployable.

Based on the foregoing, the Board finds the Veteran's service-connected disabilities rendered him unemployable, at the very least from the date he became eligible for TDIU on a schedular basis under 38 C.F.R. § 4.16(a), February 6, 2009.  The competent medical opinions discussed above favor a finding that the Veteran's service-connected disabilities impede his ability to obtain and maintain substantially gainful employment.  Therefore, entitlement to a TDIU is granted from that date.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The question of whether a TDIU may be awarded prior to February 6, 2009 is addressed in the Remand below.


ORDER

Entitlement to a TDIU is granted on a schedular basis as of February 6, 2009, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Prior to February 6, 2009, the assigned combined evaluation of his service-connected disabilities was 70 percent, effective November 10, 2008.  However, the Veteran does not have an individual disability ratable at 40 percent or more during this time.  

As he fails to meet the schedular eligibility requirements for a TDIU under 38 C.F.R. § 4.16(a), the Veteran's claim should be submitted to the Director of Compensation Service, for extraschedular consideration prior to February 6, 2009.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to VA's Director of Compensation for consideration of entitlement to an extraschedular TDIU, prior to February 6, 2009, under the provisions of 38 C.F.R. § 4.16(b).

2.  After completing the above action, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, in whole or in part, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


